Citation Nr: 1750518	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	David Anaise, MD, Attorney



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a December 2013 statement of the case, the RO reopened a claim of service connection for the right ankle and denied service connection on the merits.  Notwithstanding this RO determination by the RO, the Board must address whether new and material evidence has been received to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for the back and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right ankle disability was denied in an unappealed December 1982 rating decision.

2.  Evidence received since the December 1982 rating decision is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right ankle and knee disabilities did not have onset in service or within one year of discharge, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a right ankle disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his previously denied claim of service connection for a right ankle disability.

In December 1982, the RO denied service connection for a right ankle disability based on a finding that it was not caused or aggravated by service.  The Veteran did not initiate an appeal of this decision.  New and material evidence was not received within a year of notice of the month and year rating determination and the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

Rating decisions are final when they are not appealed within one year of notification.  Claims may be reopened and reconsidered only if new and material evidence is presented with respect to those claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead, should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Since the last final decision in December 1982, the evidence submitted includes additional VA treatment records, a lay statement by the Veteran's spouse, a letter submitted by the Veteran's treating VA physician, and a VA examination report.  

Evidence associated with the file since the December 1982 determination includes a June 2013 opinion from Dr. P. who opined that the Veteran's right ankle condition is related to military service.  As this evidence addresses causal nexus, a previously unestablished fact necessary to substantiate the claim, and also raises a reasonable possibility of substantiating the claim; it is material.

For these reasons, reopening of the previously denied claim of service connection for a right ankle disability is warranted.  Having reopened the claim, the Board will proceed to address the underlying merits of the claim.  The Veteran is not prejudiced by this action as the RO has also reopened and adjudicated the claim on the underlying merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

The Veteran contends that his chronic arthritis in his right knee and right ankle were incurred due to in-service events and injuries.

Right Ankle and Right Knee Disabilities

The Veteran is currently diagnosed with degenerative arthritis of the right knee and ankle, thereby satisfying the first element for service connection.

Service treatment records show right ankle and knee injuries.  An April 1981 service treatment record indicated the Veteran injured his right ankle during an 18 mile training march.  The examiner noted that the range of motion was within normal limits, diagnosed him with a sprain ankle, and wrapped an ace bandage on it.  A June 1981 service treatment record indicated the Veteran scraped his right knee when he fell while playing soccer.  The examiner noted a scab forming over the wound, noted no additional injuries, and cleared the Veteran for full duty.  No additional follow-ups or treatments for either injury were noted during service, or within one year thereafter.  Given the above, the Board acknowledges that the second element for service connection is satisfied.  However, for the reasons below, the Board finds that causal nexus, the third element for service connection, is not demonstrated.

An October 1982 post-service VA orthopedic examination report shows that the Veteran reported a history of a right ankle strain, but reported that the ankle did not currently bother him.  The examiner noted that the Veteran exhibited full range of motion on the right sprained ankle and was able to walk on toes, heels, perform squats, and get up from a seated position normally.  The examiner did not observe any pain or swelling.  An X-ray was negative for any fractures or breaks.  A right ankle disorder was not diagnosed.

Additional evidence in the file reflects that the Veteran sustained multiple right ankle injuries during the course of civilian employment.  A January 1999 Department of Labor, Workers' Compensation letter indicates that the Veteran injured his right lower extremity in February 1997, during his postal carrier job.  

A post-service February 2010 MRI report indicated that the Veteran twisted his knee during a fall.  The MRI showed degenerative changes to his knee and indicated a knee sprain as a result of the fall.  An April 2010 treatment record noted that the Veteran reported his right knee gave out when he stepped off a curb two months earlier.  

In February 2011, the Veteran's treating VA physician submitted a letter in which he opined that the Veteran's right knee degenerative arthritis was due active service.  No rationale was provided.

In an April 2011 letter, a private physician (Dr. Perry) indicated that he had conducted a clinical interview, performed a physical examination, reviewed imaging studies, and consulted with the Veteran's VA treating physician.  Dr. P. opined that it is reasonable to presume the Veteran's right knee pain is related to service.  

In December 2012, the Veteran was afforded a VA examination for his right knee and ankle disabilities.  The Veteran reported that his right knee pain originated from the June 1981 in-service fall.  The examiner noted that the Veteran did not incur any knee injuries between 1983 and 1999.  Following claims file review and physical examination, the examiner opined that the Veteran's right knee arthritis was less likely than not related to the June 1981 incident, as that was described as a small skin abrasion.  The rationale was that no follow-up visits took place after that incident and an August 1981 physical examination during active service was silent as to any additional history or findings of any lower extremities problem.  The examiner opined that the right knee arthritis was more likely than not related to the February 2010 fall.  

The Veteran also reported recurrent right ankle pain and swelling continued after the April 1981 treatment visit; however, the examiner noted that the service treatment records did not reflect any further visits.  The examiner noted that the Veteran had six to seven workers' compensation claims for his right ankle that led to his 1997 reconstructive surgery.  The examiner opined that it was less likely than not that the April 1981 in-service event led to his current disability.  The examiner explained that the service treatment records were silent as to additional complaints or treatments for a right ankle injury after initial treatment.  Also, the post-service records indicated multiple right ankle injuries sustained during his job as a postal carrier.  The examiner therefore concluded that it is more likely than not that the Veteran's job-related injuries resulted in his chronic arthritis right ankle problems.

In June 2013, another private physician (Dr. Pelican) opined that the Veteran's degenerative arthritis to the right knee and right ankle injury were related to his active service, but did not provide a rationale.

Based on the medical evidence, the criteria for service connection have not been met.  While there is evidence of in-service injuries and events occurred and current disabilities, the competent and probative evidence does not establish a causal link between the two.

There are medical opinions both in favor and against causal nexus in this case.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

The Board finds the December 2012 VA examiner's opinion is the most probative medical opinion as to the question of whether the Veteran's right ankle and knee arthritis developed due to service.  The VA examiner reviewed the Veteran's medical history in making his determination and as opposed to the private clinicians, the VA examiner provided an adequate rationale to support his conclusion that the Veteran's right ankle and knee arthritis are less likely as not caused by service.  In contrast, the private physicians' favorable opinions regarding nexus are not supported by a fully articulated rationale.  For this reason, they are less persuasive.

Service connection for arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309(a) (2016).  There is no evidence of a manifestation of arthritis of the right knee or ankle during service or, during the one-year presumptive period after the Veteran's separation from service.  The record reflects no complaints or findings that are consistent with arthritis of the lumbar spine until many years after the Veteran's separation from active service. 

Finally, the Board has also considered the Veteran's lay contention that his disabilities are due to service.  However, determining the etiology of arthritis is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This is particularly so where there is evidence of numerous intervening injuries to the body area in question.  Here, the record reflects that the Veteran sustained right ankle injuries during the course of civilian employment (resulting in reconstructive surgery in 1997) and filed workers' compensation claims for those injuries.  The Veteran has not shown that he is qualified through education, training, and experience to offer medical opinions on complex matters such as the nature and etiology of his degenerative arthritis in the low back.  See Davidson, 581 F.3d at 1316.   

As the preponderance of the evidence is against the claims for service connection for a right knee and ankle disability; there is no doubt to be resolved.  Service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-56.


ORDER

The claim of service connection for a right ankle disability is reopened.

Service connection for a right ankle disability is denied.

Service connection for a right knee disability is denied.


REMAND

While delay is regrettable, further development is necessary.  Based on the record, a VA examination is needed to determine the current nature and etiology of the claimed back and left shoulder disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has been diagnosed with degenerative arthritis in the lumbar spine.  He believes this disability had onset in, or is related to service.

Service treatment records are negative for any complaints or treatments related to the Veteran's back.  However, in a May 2011 statement the Veteran reported that he sustained injuries to his back during training exercises throughout service.  Specifically, he reported that during a mission involving a C-130, he was hanging on to netting twenty feet below a helicopter and was forcefully dropped and dragged into the ocean when the plane dipped.  He recalls that he was diagnosed with a pulled muscle.  He also reported that he has had "issues" with his back after injuring it on at least three occasions while in the field. 

Post-service VA medical records since treatment for chronic lower back pain.  Several physicians have offered opinions as to whether the Veteran's current arthritis is related to service; however, these were not supported with clinical rationale.  See correspondence dated in February 2011, April 2011, and June 2013.  

The Veteran also contends left shoulder pain for the past 30 years, due to a training exercise that involved repelling down a cliffside, which resulted in popping his shoulder out of its socket.  See May 2011 correspondence.  His service treatment records are silent as to any shoulder complaints.

A November 2010 treatment record reflects that the Veteran reported a history of dislocating his left shoulder since active service.  A November 2010 MRI report shows degenerative changes in the acromioclavicular joint with signs of tendinosis.  A December 2010 X-ray report indicated the left acromioclavicular joint appeared normal.  In February 2011, the Veteran's treating VA physician opined that the Veteran's left shoulder disability is more likely than not related to his service, but did not provide a rationale.  

A remand for a VA examination and medical opinion to assess the likelihood of a relationship between the Veteran's current back and shoulder disabilities and his military service is needed.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to evaluate the nature and etiology of his back and left shoulder disabilities.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review.  All appropriate diagnostic testing must be conducted.  

a) The examiner is to identify all back and left shoulder disabilities found to be present.  

b) For each diagnosis rendered, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had onset during or, is otherwise related to the Veteran's military service.  

c) Regarding the diagnosis of arthritis of the back and left shoulder, the examiner should opine as to whether it initially manifested within one year of service discharge.

A clear rationale must be provided for each opinion.  A discussion of whether any of the Veteran's current back and left shoulder disabilities are consistent with the nature of activities, symptoms and treatment reportedly experienced by him in service would be particularly helpful to the Board.  See the Veteran's May 2011 letter in particular.  The examiner should also consider the favorable opinions provided by the various VA and private clinicians.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If either of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


